                   1         Charles H. McCrea (SBN #104)
                             HEJMANOWSKI & MCCREA LLC
                   2         520 South Fourth Street, Suite 320
                             Las Vegas, Nevada 89101
                   3
                             P 702.834.8777 | F 702.834.5262
                   4         chm@hmlawlv.com

                   5         Guy C. Nicholson (admitted pro hac vice)
                             BROWNE GEORGE ROSS LLP
                   6         2121 Avenue of the Stars, Suite 2800
                             Los Angeles, California 90067
                   7
                             P 310.274.7100 | F 310.275.5697
                   8         gnicholson@bgrfirm.com

                   9         Attorneys for Plaintiff MEHRDAD TAGHDIRI
                 10                                     UNITED STATES DISTRICT COURT
                 11
                                                          FOR THE DISTRICT OF NEVADA
                 12

                 13          MEHRDAD TAGHDIRI, an individual,                   Case No.: 2:18-cv-01475-RFB-VCF
                 14                                     Plaintiff,
                 15
                             vs.                                                PLAINTIFF’S MOTION FOR
                 16                                                             EXTENSION OF TIME TO SERVE
                             MYKALAI KONTILAI, an individual; and               PROCESS ON DEFENDANT MYKALAI
                 17          COLLECTORS COFFEE, INC., a Nevada                  KONTILAI AND FOR LEAVE TO
                             corporation,                                       SERVE BY PUBLICATION
                 18

                 19                                     Defendants.

                 20
                                    COMES NOW Plaintiff MEHRDAD TAGHDIRI, by and through his attorneys, and
                 21
                             moves the Court for an order (1) extending by 120 days the time to serve process on Defendant
                 22

                 23          MYKALAI KONTILAI (“Mr. Kontilai”) and (2) granting leave to allow Plaintiff to effect

                 24          service by publication. This motion is based on the grounds that numerous good faith attempts
                 25          have been made to serve Mr. Kontilai personally and by mail and it is believed that he is
                 26
                             intentionally avoiding service. All attempts to serve Mr. Kontilai at his residential and business
                 27
                             addresses in the State of Nevada have been unsuccessful.
                 28
    LIONEL SAWYER
       & COLLINS
   ATTORNEYS AT LAW
1700 BANK OF AMERICA PLAZA
   300 SOUTH FOURTH ST.
         LAS VEGAS,
       NEVADA 89101
        (702) 383-8888
                   1                This motion is made and based on FED. R. CIV. P. 4(m) and 4(e)(1), Nev. R. Civ. P.
                   2         4(e)(1), the declaration and affidavits attached hereto and Memorandum of Points and
                   3
                             Authorities that follows.
                   4
                                                                         HEJMANOWSKI & MCCREA LLC
                   5
                                                                         By: /s/Charles H. McCrea
                   6
                                                                            Charles H. McCrea (SBN #104)
                   7                                                        520 South Fourth Street, Suite 320
                                                                            Las Vegas, Nevada 89101
                   8
                                                                         Guy C. Nicholson (admitted pro hac vice)
                   9                                                     BROWNE GEORGE ROSS LLP
                 10                                                      2121 Avenue of the Stars, Suite 2800
                                                                         Los Angeles, California 90067
                 11
                                                                         Attorneys for Plaintiff MERHDAD TAGHDIRI
                 12
                                                  MEMORANDUM OF POINTS AND AUTHORITIES
                 13

                 14          I.     STATEMENT OF FACTS

                 15                 To date, in spite of Plaintiff’s diligent and good faith efforts, he has been unable to effect

                 16          service of process on Mr. Kontilai who appears to be intentionally avoiding service. As detailed
                 17          in the attached Declaration of Lori Sambol Brody, 1 consulting a number of reliable sources Ms.
                 18
                             Brody identified several addresses at which Mr. Kontilai could reasonably be expected to be
                 19
                             present to accept service of process:
                 20
                                    •        Through the Nevada Secretary of State website, Mr. Kontilai was listed as an
                 21

                 22                          officer of co-defendant Collectors Coffee, Inc. and his address was given as: 3565

                 23                          Las Vegas Blvd. South, Ste. 337, Las Vegas, NV. Brody Decl., Ex. 1, ¶ 4.
                 24                 •        The records of the Nevada Department of Motor Vehicles list two addresses for
                 25
                                             Mr. Kontilai: 566 Tam O’Shanter, Las Vegas, NV 89109 and 3565 Las Vegas
                 26
                                             Blvd. South, Ste. 337, Las Vegas, NV 89109. Brody Decl., Ex. 1, ¶ 5.
                 27

                 28                 1
                                        Declaration of Lori Sambol Brody dated 10/3/18, Ex. 1 attached (“Brody Decl.”).
    LIONEL SAWYER
       & COLLINS
   ATTORNEYS AT LAW
1700 BANK OF AMERICA PLAZA
   300 SOUTH FOURTH ST.                                                  Page 2 of 8
         LAS VEGAS,
       NEVADA 89101
        (702) 383-8888
                   1                •      Through a private investigator retained by Ms. Brody identified two additional
                   2                       addresses where it was believed Mr. Kontilai might be found: MGM Grand
                   3
                                           Tower Suites, 145 E. Harmon Avenue, Unit 10-814, Las Vegas, NV 89109 and
                   4
                                           3722 Las Vegas, Blvd. South, Unit 3502, Las Vegas, NV 89158. Brody Decl.,
                   5
                                           Ex. 1, ¶ 7.
                   6

                   7                From June 15, 2018 through September 27, 2018, Plaintiff has attempted to effect

                   8         personal service of the Summons and Complaint in this action on Mr. Kontilai as follows:

                   9          DATE & TIME                    ADDRESS                                REFERENCE
                              6/15/18           3565 Las Vegas Blvd. South, Ste. 337      Affidavit of Due Diligence of
                 10
                              1:11 PM           Las Vegas, NV 89109                       Anthony Spada (“Spada 8/3/18
                 11                                                                       Affidavit”), Ex. 2 attached.
                              6/15/18           566 Tam O’Shanter                         Spada 8/3/18 Affidavit, Ex. 2.
                 12           1:29 PM           Las Vegas, NV 89109
                              6/16/18           566 Tam O’Shanter                         Spada 8/3/18 Affidavit, Ex. 2.
                 13           11:42 AM          Las Vegas, NV 89109
                 14           6/18/18           566 Tam O’Shanter                         Spada 8/3/18 Affidavit, Ex. 2.
                              8:00 AM           Las Vegas, NV 89109
                 15           6/19/18           566 Tam O’Shanter                         Spada 8/3/18 Affidavit, Ex. 2.
                              7:29 PM           Las Vegas, NV 89109
                 16           7/11/18           566 Tam O’Shanter                         Spada 8/3/18 Affidavit, Ex. 2.
                              7:38 PM           Las Vegas, NV 89109
                 17
                              7/12/18           145 E. Harmon, Unit 10-814                Spada 8/3/18 Affidavit, Ex. 2.
                 18           9:18 AM           Las Vegas, NV 89109
                              7/12/18           3722 Las Vegas Blvd. South, Unit 3502     Spada 8/3/18 Affidavit, Ex. 2.
                 19           10:14 AM          Las Vegas, NV 89158
                              7/16/18           145 E. Harmon, Unit 10-814                Spada 8/3/18 Affidavit, Ex. 2.
                 20           11:46 AM          Las Vegas, NV 89109
                 21           7/16/18           3722 Las Vegas Blvd. South, Unit 3502     Spada 8/3/18 Affidavit, Ex. 2.
                              12:38 PM          Las Vegas, NV 89158
                 22           7/17/18           145 E. Harmon, Unit 10-814                Spada 8/3/18 Affidavit, Ex. 2.
                              3:42 PM           Las Vegas, NV 89109
                 23           7/17/18           3722 Las Vegas Blvd. South, Unit 3502     Spada 8/3/18 Affidavit, Ex. 2.
                              4:14 PM           Las Vegas, NV 89158
                 24
                              9/14/18           566 Tam O’Shanter                         Affidavit of Due Diligence of
                 25           2:32 PM           Las Vegas, NV 89109                       Anthony Spada (“Spada 10/4/18
                                                                                          Affidavit”), Ex. 3 attached.
                 26           9/14/18           566 Tam O’Shanter                         Affidavit of Due Diligence of
                              5:46 PM           Las Vegas, NV 89109                       Judith Mae All (“All 10/3/18
                 27                                                                       Affidavit”), Exhibit 4 attached.
                 28
    LIONEL SAWYER
       & COLLINS
   ATTORNEYS AT LAW
1700 BANK OF AMERICA PLAZA
   300 SOUTH FOURTH ST.                                                Page 3 of 8
         LAS VEGAS,
       NEVADA 89101
        (702) 383-8888
                   1
                              9/15/18               566 Tam O’Shanter                        All 10/3/18 Affidavit, Ex. 4
                   2          3:17 PM               Las Vegas, NV 89109
                              9/17/18               566 Tam O’Shanter                        Spada 10/4/18 Affidavit, Ex. 3.
                   3
                              8:13 AM               Las Vegas, NV 89109
                   4          9/19/18               566 Tam O’Shanter                        Spada 10/4/18 Affidavit, Ex. 3.
                              7:13 PM               Las Vegas, NV 89109
                   5          9/20/18               566 Tam O’Shanter                        Spada 10/4/18 Affidavit, Ex. 3.
                              11:01 AM              Las Vegas, NV 89109
                   6          9/25/18               Collector’s Café/Collectors Coffee       Spada 10/4/18 Affidavit, Ex. 3.
                   7          10:03 AM              400 S. 4th Street
                                                    Las Vegas, NV 89109
                   8          9/27/18               Collector’s Coffee/Collectors Coffee     Spada 10/4/18 Affidavit, Ex. 3.
                              4:47 PM               8020 Las Vegas Blvd. South
                   9                                Las Vegas, NV 89123
                 10
                                    Plaintiff has also attempted to serve copies of the Summons and Complaint in this action
                 11
                             on Mr. Kontilai by mail, with return receipt requested, sent to the following addresses:
                 12
                                    3565 Las Vegas Blvd. South, Ste. 337
                 13                 Las Vegas, NV 89109
                 14
                                    566 Tam O’Shanter
                 15                 Las Vegas, NV 89109

                 16                 145 E. Harmon, Unit 10-814
                                    Las Vegas, NV 89109
                 17

                 18          and

                 19                 3722 Las Vegas Blvd. South, Unit 3502
                                    Las Vegas, NV 89158
                 20
                             Brody Decl., Ex. 1, ¶ 9. All of the envelopes were returned unopened with the return receipt card
                 21

                 22          unsigned. Id., ¶ 10.

                 23          II.    LAW AND ANALYSIS

                 24                 A.      Standard for Extension of Time to Serve
                 25                 FED. R. CIV. P. 4(m) provides in pertinent part as follows:
                 26
                                            If a defendant is not served within 120 days after the complaint is filed, the
                 27                 court – on motion or on its own after notice to the plaintiff – must dismiss the
                                    action without prejudice against the defendant or order that service be made with a
                 28                 specified time. But if the plaintiff shows good cause for the failure, the court must
    LIONEL SAWYER
       & COLLINS
   ATTORNEYS AT LAW
1700 BANK OF AMERICA PLAZA
   300 SOUTH FOURTH ST.                                                   Page 4 of 8
         LAS VEGAS,
       NEVADA 89101
        (702) 383-8888
                   1                 extend the time for service for an appropriate period.
                   2                 Courts have broad discretion to extend time for service under Rule 4(m). Efaw v.
                   3
                             Williams, 473 F.3d 1038, 1041 (9th Cir. 203). The United States Supreme Court has ruled that
                   4
                             the 120-day time period for service contained in Rule 4(m) “operates not as an outer limit subject
                   5
                             to reduction, but as an irreducible allowance.” Henderson v. United States, 517 U.S. 654, 661
                   6

                   7         (1996). Rule 4(m) does “not tie the hands of the district court after the 120-day period has

                   8         expired.” See Mann v. American Airlines, 324 F.3d 1088, 1090 (9th Cir. 2003). Rather, Rule

                   9         4(m) “explicitly permits a district court to grant an extension of time to serve the complaint after
                 10          that 120-day period.” See id. (emphasis in original).
                 11
                                     The Advisory Committee Notes to Rule 4(m) provide that the rule explicitly provides that
                 12
                             the court “shall allow additional time if there is good cause for the plaintiff’s failure to effect
                 13
                             service in the prescribed 120 days,” and “authorizes the court to relieve a plaintiff of the
                 14

                 15          consequences of an application of [Rule 4(m)] even if there is not good cause shown.” See FED.

                 16          R. CIV. P. 4(m).     Advisory Committee Notes, 1993 Amendments.             In general, a plaintiff

                 17          demonstrates “good cause” by a show of diligence. See Wright & Miller, Federal Practice and
                 18
                             Procedure: Civil 3d § 1337. See also, Bouddette v. Barnette, 923 F.2d 754, 756 (9th Cir. 1991)
                 19
                             (“At a minimum, good cause means excusable neglect.”)
                 20
                                     Exhibits 1 through 4 demonstrate Plaintiff’s diligent effort to serve Mr. Kontilai and good
                 21
                             cause clearly exists to extend the time to effect service. Plaintiff requests an extension of 120
                 22

                 23          days.

                 24                  B.     Leave Should Be Granted to Serve Mr. Kontilai by Publication
                 25                  Fed. R. Civ. P. 4(e)(1) provides for service in two ways: (1) “by following state law for
                 26
                             serving a summons in an action brought in courts of general jurisdiction in the state where the
                 27
                             district court is located or where service is mage” or (2) by delivering a copy of the summons
               28
     LIONEL SAWYER
       & COLLINS
   ATTORNEYS AT LAW
1700 BANK OF AMERICA PLAZA
   300 SOUTH FOURTH ST.                                                  Page 5 of 8
         LAS VEGAS,
       NEVADA 89101
        (702) 383-8888
                   1         and complaint to the party personally, leaving it at the party’s dwelling or usual place of abode
                   2         with someone of suitable age and discretion who resides there, or delivering it to an agent
                   3
                             authorized by appointment or by law. Fed. R. Civ. P. 4(e)(1). In Nevada, Rule 4 of the Nevada
                   4
                             Rules of Civil Procedure governs service of process under state law. Parties are required to
                   5
                             personally serve summonses and complaints upon natural defendants. Where that is not possible
                   6

                   7         because a defendant is, for example, avoiding personal service, a plaintiff may obtain leave of

                   8         court to serve by publication.

                   9                A party seeking to serve by publication must seek leave of court by filing an affidavit
                 10          demonstrating due diligence in attempting to personally serve. Nevada courts generally consider
                 11
                             several key factors when evaluating whether a plaintiff seeking service by publication has
                 12
                             demonstrated due diligence.      Among other things, Nevada courts consider the number of
                 13
                             attempts of service made by the plaintiff and methods used to locate the defendant. See, e.g.,
                 14

                 15          Price v. Dunn, 106 Nev. 100, 103 (1990); Abreu v. Gilmer, 115 Nev. 308, 311 (1999); McNair v.

                 16          Rivera, 110 Nev. 463, 464 (1994). Where “other reasonable methods exist for locating the

                 17          whereabouts of a defendant,” the court may deny a request to serve by publication. See Price,
                 18
                             106 Nev. at 103. But where the court determines that thee plaintiff has exercised due diligence
                 19
                             in attempting service, and consulted available information to locate a defendant, service by
                 20
                             publication should be granted. See Abreu, 115 Nev. at 311 (attempts at service at possible and
                 21
                             consulting telephone company directories sufficient to show due diligence.).
                 22

                 23                 NEV. R. CIV. P. 4(e) provides:

                 24                          (1) Service by Publication.
                 25                              (i) General. In addition to methods of personal service, when the
                                    person on whom service is to be made resides out of the state, or has departed
                 26
                                    from the state, or cannot, after due diligence, be found within the state, or by
                 27                 concealment seeks to avoid the service of summons, and the fact shall appear, by
                                    affidavit, to the satisfaction of the court or judge thereof, and it shall appear,
                 28                 either by affidavit or by a verified complaint on file, that a cause of action exists
    LIONEL SAWYER
       & COLLINS
   ATTORNEYS AT LAW
1700 BANK OF AMERICA PLAZA
   300 SOUTH FOURTH ST.                                                    Page 6 of 8
         LAS VEGAS,
       NEVADA 89101
        (702) 383-8888
                   1         against the defendant in respect to whom the service is to be made, and that the
                             defendant is a necessary or proper party to the action, such court or judge may
                   2         grant an order that the service be made by the publication of summons.
                   3
                                 Provided, when said affidavit is based on the fact that the party on whom
                   4         service is to be made resides out of the state, and the present address of the party
                             is unknown, it shall be a sufficient showing of such fact if the affiant shall state
                   5         generally in such affidavit that at a previous time such person resided out of this
                             state in a certain place (naming the place and stating the latest date known to
                   6         affiant when such party so resided there); that such place is the last place in which
                   7         such party resided to the knowledge of affiant; that such party no longer resides at
                             such place; that affiant does not know the present place of residence of such party
                   8         or where such party can be found; and that affiant does not know and has never
                             been informed and has no reason to believe that such party now resides in this
                   9         state; and, in such case, it shall be presumed that such party still resides and
                             remains out of the state, and such affidavit shall be deemed to be a sufficient
                 10          showing of due diligence to find the defendant. This rule shall apply to all manner
                 11          of civil actions, including those for divorce.

                 12                      (ii) Property. In any action which relates to, or the subject of which is,
                             real or personal property in this state in which such person defendant or
                 13          corporation defendant has or claims a lien or interest, actual or contingent,
                             therein, or in which the relief demanded consists wholly or in part of excluding
                 14          such person or corporation from any interest therein, and the said defendant
                 15          resides out of the state or has departed from the state, or cannot after due diligence
                             be found within the state, or by concealment seeks to avoid the service of
                 16          summons, the judge or justice may make an order that the service be made by the
                             publication of summons; said service by publication shall be made in the same
                 17          manner as now provided in all cases of service by publication.
                 18
                                         (iii) Publication. The order shall direct the publication to be made in a
                 19          newspaper, published in the State of Nevada, to be designated by the court or
                             judge thereof, for a period of 4 weeks, and at least once a week during said time.
                 20          In addition to in-state publication, where the present residence of the defendant is
                             unknown the order may also direct that publication be made in a newspaper
                 21          published outside the State of Nevada whenever the court is of the opinion that
                             such publication is necessary to give notice that is reasonably calculated to give a
                 22
                             defendant actual notice of the proceedings. In case of publication, where the
                 23          residence of a nonresident or absent defendant is known, the court or judge shall
                             also direct a copy of the summons and complaint to be deposited in the post
                 24          office, directed to the person to be served at the person’s place of residence. The
                             service of summons shall be deemed complete in cases of publication at the
                 25          expiration of 4 weeks from the first publication, and in cases when a deposit of a
                             copy of the summons and complaint in the post office is also required, at the
                 26
                             expiration of 4 weeks from such deposit.
                 27
                             Here, Plaintiff has consulted website directories and government agency websites in
               28
     LIONEL SAWYER
       & COLLINS
   ATTORNEYS AT LAW
1700 BANK OF AMERICA PLAZA
   300 SOUTH FOURTH ST.                                           Page 7 of 8
         LAS VEGAS,
       NEVADA 89101
        (702) 383-8888
                   1          order to try and locate Mr. Kontilai and sent private investigators/process servers to those
                   2          addresses, all to no avail. Plaintiff has also attempted to serve copies of the Summons and
                   3
                              Complaint by mail, also to no avail. The Court should find that Plaintiff has made adequate
                   4
                              good faith efforts to locate and serve Mr. Kontilai and that Plaintiff may now resort to service by
                   5
                              publication.
                   6

                   7          III.   CONCLUSION

                   8                 The Court should issue an order extending Plaintiff’s time to effect service of process on

                   9          Mr. Kontilai for 120 days from the date hereof and allowing Plaintiff to effect such service by
                 10           publication in accordance with the provisions of NEV. R. CIV. P. 4(e).
                 11

                 12                                                      Respectfully submitted,

                 13                                                      HEJMANOWSKI & MCCREA LLC

                 14                                                      By: /s/Charles H. McCrea
                 15                                                         Charles H. McCrea (SBN #104)
                                                                            520 South Fourth Street, Suite 320
                 16                                                         Las Vegas, Nevada 89101

                 17                                                      Guy C. Nicholson (admitted pro hac vice)
                                                                         BROWNE GEORGE ROSS LLP
                 18                                                      2121 Avenue of the Stars, Suite 2800
                 19                                                      Los Angeles, California 90067

                 20                                                      Attorneys for Plaintiff MERHDAD TAGHDIRI
                             APPROVED:
                 21

                 22          DATED this 23rd day of October, 2018.
                 23

                 24

                 25
                             __________________________
                             RICHARD F. BOULWARE, II
                 26          United States District Judge
                 27

                 28
    LIONEL SAWYER
       & COLLINS
   ATTORNEYS AT LAW
1700 BANK OF AMERICA PLAZA
   300 SOUTH FOURTH ST.                                                  Page 8 of 8
         LAS VEGAS,
       NEVADA 89101
        (702) 383-8888
EXHIBIT 1




EXHIBIT 1
 1                               DECLARATION OF LORI SAMBOL BRODY

 2               I, Lori Sambol Brody, declare and state as follows:

 3               1.     I am an attorney at law, duly admitted to practice before this Court and all courts of

 4   the State of California. I am an associate with Browne George Ross LLP, counsel of record for

 5   Plaintiff Mehrdad Taghdiri in this matter. I have firsthand, personal knowledge of the facts set

 6   forth below and if called as a witness could competently testify thereto.

 7               2.     This action was filed in the United States District Court for the Central District of

 8   California on June 12, 2018.

 9               3.     We have made numerous attempts to serve defendant Mykalai Kontilai with the

1 O initial California summons and complaint, which are described in more detail in the concurrently
11   filed declarations of Ace Legal and Bullet Legal Services.

12                                           Initial Attempts at Service

13               4.     I conducted a business records search for the other defendant in the case,

14   Collector's Coffee, Inc., through the Nevada Secretary of State website. Mr. Kontilai was listed as

15   an officer of Collector's Coffee, Inc., and his address was given as:

16               3565 Las Vegas Blvd. #337
                 Las Vegas, NV 89109
17
     A true and correct copy of the information from the Nevada Secretary of State website (last
18
     accessed October 3, 2018) is attached hereto as Exhibit A.
19
                 5.     Because I suspected that the address in paragraph 4 was a post office box, a
20
     Westlaw search was conducted, on my instruction and supervision, to determine other potential
21
     current addresses for Mr. Kontilai. We found the following potential current address:
22
                 566 Tam O Shanter
23               Las Vegas, NV 89109

24   This address was obtained from the Department of Motor Vehicles records as a mailing address

25   for the most recent registration for Mr. Kontilai's automobile. A true and correct copy of the

26   portion of the Westlaw printout showing that address is attached as Exhibit B. (Note also that

27   Secretary of State printout attached as Exhibit A states that two directors of Collector's Coffee -

28   Omar Liceaga and Adriana Sanchez- reside at the Tam O Shanter address.)


     Jl27238.1
 1               6.     On June 14, 2018, I instructed the process server, Ace Legal, to attempt to serve the

 2 complaint and summons on Mr. Kontilai at the two addresses identified above. Ace Legal
 3 informed me that the first address, as I had suspected, was a UPS Store and therefore Ace Legal
 4 could not serve the summons and complaint. The process server attempted to serve Mr. Kontilai

 5 at the Tam O Shanter address several times, but no one ever answered the door. However, Ace
 6 Legal informed me that the security guard at the gated community told him that Mr. Kontilai
 7 owned the unit.

 8               7.    After Ace Legal was unable to serve Mr. Kontilai at the Tam O Shanter address, I

 9 consulted a private investigator, Dave Vacca. On July 9, 2018, Mr. Vacca pointed me to two
1 O addresses where he believed Mr. Kontilai may reside:
11               MGM Grand Tower Suites
                 145 E. Harmon Avenue, Unit 10-814
12               Las Vegas, NV 89109

13               3722 Las Vegas Blvd. South, Unit 3502
                 Las Vegas, NV 89158
14
15               8.     On July 10, 2018, I asked Ace Legal to attempt to serve Mr. Kontilai at those two

16 addresses. They were unable to do so and they were unable to confirm that Mr. Kontilai even
17 lived at those addresses.
18                                                Service by Mail

19               9.     On July 11, 2018, we attempted to serve Mr. Kontilai with the summons and

20 complaint by mail, with returned receipt requested, as permitted by the California Code of Civil
21 Procedure. I caused envelopes to be sent to the following addresses, which consisted of all four
22 addresses discovered above where we believed that Mr. Kontilai may reside or accept service:
23               3565 Las Vegas Blvd. South, #337
                 Las Vegas, NV
24
                 566 Tam O Shanter
25               Las Vegas, NV 89109

26               MGM Grand Tower Suites
                 145 E. Harmon Avenue, Unit 10-814
27               Las Vegas, NV 89109

28

     1127238.1                                           -2-
 1               3722 Las Vegas Blvd. South, Unit 3502
                 Las Vegas, NV 89158
 2
                 10.    All of the envelopes were returned to us unopened with the return receipt card
 3
     unsigned in late July 2018 and early August 2018. Copies of the four envelopes are attached as
 4
     Exhibit C.
 5
                                                Additional Attempts
 6
                 11.    On August 7, 2018, Judge Dale S. Fischer for the United States District Court for
 7
     the Central District of California ordered this action to be transferred from the Central District of
 8
     California to the District of Nevada. On September 1, 2018, the District of Nevada issued a
 9
     summons for Mr. Kontilai.
10
                 12.    I consulted with another private investigator, Omar Rodriguez at Pivotal
11
     Investigations. Mr. Rodriguez concluded that the Tam O Shanter address was most likely the
12
     current address of Mr. Kontilai and his wife. He also informed me that an entity named
13
     Collector's Cafe, owned by Mr. Kontilai, was located at 400 S. 4th Street, Las Vegas, CA 89101.
14
                 13.    Therefore, on September 13, 2018, I requested a process server, Bullet Legal
15
     Services, to again attempt to serve Mr. Kontilai at the Tam O Shanter address. The process server
16
     informed me that he was told that Mr. Kontilai did not live at that address.
17
                 14.    On September 24, 2018, I requested that Bullet Legal Services attempt to serve Mr.
18
     Kontilai at the 400 S. 4th Street address for Collector's Cafe, and another address I had found in
19
     recent insurance documents for Collector's Coffee, 8020 Las Vegas Blvd. South, Las Vegas, NV
20
     89123. The process server informed me that Collector's Cafe was not at the first address and that
21
     Mr. Kontilai and Collector's Cafe had a mailbox at the second address.
22
                 Executed this 3d day of October 2018, at Los Angeles, California.
23
                 I declare under penalty of perjury under the laws o   e nited States of America that the
24
     foregoing is true and correct.
25
26
27
28

     1127238.1                                           -3-
EXHIBIT A




EXHIBIT A
10/3/2018                                                                            Entity Details -Secretary of State, N                                                            ~ Forms ~ Announcements ~ FAQ ~ Contact Us

                                    t~E'D                      E~RETR                                 F' TTE                                                                                                        Search nvsos.gov...                                   GO
                                      ~~        ~~


                                        SOS INFORMATION I ELECl10NS I BUSINESSES                                         LICENSING I INVESTOR INFORMATION ~ ONLINE SERVICES


                                                                                                                                                                             My Data Reports Commercial Recordings Licensing




                                                COLLECTOR'S COFFEE, INC.
               Q New Search                                                           Manage this Business                                 $Calculate List Fees 'I $Printer Friendly
                                                                                              __       _                                          _        _       _._
             Business Entity Information
                                  S~tus: ; Active                                                                       Fde Datie: 11/1/2007
            r~_._~._ ~       ~ ~.._       ~ _.~~~„___.~ _ ~ . ~ ~ ~..___ __.                                 ~ _,.__„_~.____m ~___.   _~                                                                                                      ~._~
                                    Type Domestic Corporation                                                 Entily Number. E07549320073
                          Qualifying Site: NV ~                                        ~~~                 ListofO~icers Due: 11/302018                                                                                                                               ~
                             Managed By:                                                                      F~cpiration Date:
                          NV Business ~:; NV20071411377                                             Business License Exp: 11/30/2018


             Additional Information
                                                 Central Index Key:


             Registered Agent Information
                                     Name:'ROBERT K.SPARKS                                                                        Address 1: 7424 W SAHARAAVE
              Address 2: ~                                                                                                                                  Cily: LAS VEGAS
            ~~
            1     State: 3 NV                                                                                                         Zip Code: 89117
                                    Phone:                                                                                                                   Fax:

                         Mailing Address 1: ~                                                               Mailing Address 2:
            ;~                                 ~~
            3                     Mailing pity                                                                     Mailing State• NV
              . , ....._ . _ ~ .._..... ___........ _ _ .~~_.....   _...... _.....      __    _.~_ ... _     _...._.. ~...   __ _.._... _ ...___._ __ ~_                                                                                  _ ~..__ _~.. _ _   _ _ _ ~_..
            3
                          Mailing Zip Code•.
                              AgentType: I Noncommercial Registered Agent ~~~
             View all business entities under this registered agent



                                                                                                               Capital Amount $650,000.00
                                                                                                             ..........................................................................................................................
                                                                                                             Par Share Value: $0.01
                                                                                                             Par Share Value: $0.01


                         Officers                                                                                                                                                                                        Include Inactive Officers




 https://wwvv.nvsos.g ov/sasentitysearch/CorpDetails.asp~C?I~rnq =~81y Hwjk7q 46tp8WyZaXOg %2534%2534&nt7=0                                                                                                                                                                7~2
President- MYKALAI KONTILAI
 .........       _ _ . ......._. _.......            __.......                _.. ._. 1                                                         _......_ _.
           Address 1: 3565 LAS VEGAS BLVD SOUTH #337                     Address 2:
             City: LAS VEGAS                                                   State: NV
        Zip Code: 89109                                                    Country:
                                                                                    _._._....___.....~.
           Status: Active                                                    Email:~

Secretary - MYKALAI KONTILAI
       Address 1: 3565 LAS VEGAS BLVD SOUTH 337                          Address 2:
             City: LAS VEGAS                                                   Statie: ; NV
                    __       _~ ~ _,__~._~~ _~_.._ ~~._                     __,~~ ~.
        Zip Code: 89109                                                    Country:
           Sys A~cUve                                                          Ema~: ;




Director- MYKALAI KONTILAI




Director-OMAR LICEAGA
     Address 1 { 566 TAM O SHANTER                              ~        Address 2

               City: LAS VEGAS                                                 State: NV
          ____           __    __                _ _~                        ____ ____ -r-
         Z~p Code:   89109                                                  Counhy:
                     Active...
            Status:                                                             Emaa ~
                                                                                  __ ~— _.            ~._.__~. _   ~ ...__.____._.   _.._____ .............~




      ActionsWmendments
 :lick here to view 18 actionslamendments associated with this company




                              SOS Information ~ Elections ~ Businesses ~ Lkensing ~ Investor Information ~ Online Servkes ~ Contact Us ~ Sitemap

                                                                                               101 N Carson Street Suite 3 Carson City, NV 89701 ~ (775)684-5708
                                                                          O 2018 All Rights Reserved. Tears of Use ~ Privacy Policy and Disclairrer ~ About This Site
EXHIBIT B




EXHIBIT B
Motor Vehicle: KONTILAI, MYKALAI




                                   Motor Vehicle Record

Source Information
 Coverage Begin Date:                        01/01/2000

Information C urrent Through:                06/05/2018

Database Last Updated:                       06/22/2018

Update Frequency:                            2XMONTHLY

Current Date:                                07/02/2018

Source:                                      DEPT. OF MOTOR VEHICLES

Vehicle Information
VIN:                                  1 LNHM83W34Y684308

Vehicle Type:                         PASSENGER CAR

Model Year:                           2004

Make:                                 LINCOLN

Body Style:                           SEDAN 4b 6P

Model/Series:                         TOWN CAR ULTIMATE

Registration Information
Registration Renewal Date:                   03/08/2018

Expiration Date:                             03/05/2019

Registrant(s) Since:                         04/13/2013

Name:                                        KONTILAI, MYKALAI

Interest:                                    REGISTRANT

Mailing Address:                             566 TAM O SHANTER
                                             LAS VEGAS, NV 89109-1494


County:                                      CLARK

Title Information:
Original Title Date:                         03/01/2013

Title Number:                                NV005984377 4

Name:                                        KONTILAI, MYKALAI
Motor Vehicle: KON Tl LAI, MYKALAI



Interest:                                  OWNER

Title Transaction Date:                    03/01/2013

Mailing Address:                           3565 LAS VEGAS BLVD S 337
                                           LAS VEGAS, NV 89109-8919


County:                                    CLARK

Historical OMV Record 1
Registration Renewal Date:                 03/01/2017

Expiration Date:                           03/05/2018

Name:                                      KONTILAI, MYKALAI

Interest:                                  REGISTRANT

Mailing Address:                           566 TAM O SHANTER
                                           LAS VEGAS, NV 89109-1494


County:                                    CLARK

Historical OMV Record 2
Registration Renewal Date:                 03/02/2016

Expiration Date:                           03/05/2017

Issuing State:                             NV

Previous Plate State:                      NV

Name:                                      KONTILAI, MYKALAI

Interest:                                  REGISTRANT

Mailing Address:                           3565 LAS VEGAS BLVD S
                                           LAS VEGAS, NV 89109-8919


County:                                    CLARK

Historical OMV Record 3
Registration Renewal Date:                 03/16/2015

Expiration Date:                           03/05/2016

Issuing State:                             NV

Previous Plate State:                      NV

Name:                                      KONTILAI, MYKALAI

                                     " i
Motor Vehicle: KONTiLAI, MYKALAI




Interest:                          REGISTRANT

Mailing Address:                   3565 LAS VEGAS BLVD S
                                   LAS VEGAS, NV 89109-8919



County:                            CLARK

Historical DMV Record 4
 Registration Renewal Date:        03/05/2014

Expiration Date:                   03/05/2015

Issuing State:                     NV

Previous Plate State:              NV

Name:                              KONTILAI, MYKALAI

Interest:                          REGISTRANT

 Mailing Address:                  3565 LAS VEGAS BLVD S
                                   LAS VEGAS,NV 89109-8919



County:                            CLARK

Historical DMV Record 5
 Registration Renewal Date:        08/17/2013

 Expiration Date:                  02/02/2014

 Issuing State:                    ITV

 Previous Plate State:             I~1V

 Name:                             KONTILAI, MYKALAI

 Interest:                         REGISTRANT

 Mailing Address:                  3565 LAS VEGAS BLVD S
                                   LAS VEGAS,NV 89109-8919



 County:                           CLARK

Historical DMV Record 6
 Registration Renewal Date:        06/06/2012

 Expiration Date:                  06/28/2013

 Issuing State:                    NV
Motor Vehicle: KON7ILAI, MYKALAf



Previous Plate State:              NV

Name:                              BYRON D.FORD

Interest:                          REGISTRANT

Mailing Address:                   2091 COTTON VALLEY ST
                                   HENDERSON,NV 89052-7141



County:                            CLARK

Historical DMV Record 7
 Registration Renewal Date:        05/31/2011

 Expiration Date:                  06/28/2012

 Issuing State:                    NV

 Previous Plate State:             NV

 Name:                             BYRON D. FORD

 Interest:                         REGISTRANT

 Mailing Address:                  209] COTTON VALLEY ST
                                   HENDERSON,NV 89052-7141



 County:                           CLARK

Historical DMV Record 8
 Registration Renewal Date:        06/02/2010

 Expiration Date:                  06/28/2011

 Issuing State:                    NV

 Previous Plate State:             NV

 Name:                             BYRON D. FORD

 Interest:                         REGISTRANT

  Mailing Address:                 2091 COTTON VALLEY ST
                                   HENDERSON,NV 89052-7141



  County:                           CLARK

 Historical DMV Record 9
  Registration Renewal Date:        06/02/2009

  Expiration Date:                  06/28/2010
Motor Vehicle: KONTILAI, MYKALAI




Issuing State:                             NV


Previous Plate State:                      NV

Name:                                      BYRON D. FORD

Interest:                                  REGISTRANT

Mailing Address:                           2091 COTTON VALLEY ST
                                           HENDERSON,NV 89052-7141


 County:                                   CLARK

Historical DMV Record 10
 Registration Renewal Date:                06/06/2008

 Expiration Date:                          06/28/2009

 Issuing State:                            NV

 Previous Plate State:                     IVV

 Name:                                     BYRON D. FORD

 Interest:                                 REGISTRANT

 Mailing Address:                          2091 COTTON VALLEY ST
                                           HENDERSON,NV 89052-7141


 County:                                   CLARK

 Historical DMV Record 11
  Registration Renewal Date:               05/25/2007

 Expiration Date:                          06/28/2008

 Issuing State:                            NV

 Previous Plate State:                     1~V

  Name:                                     BYRON D. FORD

  Interest:                                 REGISTRANT

  Mailing Address:                          2091 COTTON VALLEY ST
                                            HENDERSON, NV 89052-7141


  County:                                   CLARK

 Historical DMV Record 12

                                                  ~     _
            ._    4                r   ~
Motor Vehicle: KONTILAI, MYKALAI



Registration Renewal Date:         06/20/2006

Expiration Date:
                                   06/28/2007

Issuing State:                     ITV

Name:
                                   BYRON D. FORD

Interest:
                                   REGISTRANT

 Mailing Address:
                                   44 DESERT HIGHLANDS DR
                                   HENDERSON,NV 89052-6521



 County:
                                   CLARK

Historical DMV Record 13
 Registration Renewal Date:
                                   06/24/2005

 Expiration Date:                  06/28/2006

 Issuing State:
                                   NV

 Name:
                                   BYRON D. FORD

 Interest:
                                    REGISTRANT

                                   44 DESERT HIGHLANDS DR
 Mailing Address:
                                   HENDERSON,NV 89052-6521



 County:
                                    CLARK

 Historical DMV Record 14
                                    07/22/2004
  Title Transfer Date:

  Name:
                                    FORD MOTOR CREDIT

  Interest:
                                    LIEN HOLDER

  Mailing Address:
                                    PO BOX 105704
                                    ]05704
                                    ATLANTA, GA 30348-5704



  County:
                                    FULTON

  Title Transfer Date:
                                    07/22/2004

  Name:
                                    BYRON D. FORD

  Interest:
                                     OWNER

  Mailing Address:
                                     44 DESERT HIGHLANDS DR


                    L
Motor Vehicle: KONTILAI, MYKALAI



                                                                HENDERSON,NV 89052-6521



County:                                                         CLARK


                                                                                                                      constitute
Thomson Reuters Legal is not a consumer reporting agency and none ofits services or the data contained therein
                    '  as such term is defined in the Federal Fair Credit Reporting  Act (FCRA),  15 U.S. C. sec. 1681 et seq.
a `consumer report
                                                                                                  establishing  a consumer's
The data provided to you may not be used as afactor in consumer debt collection decisioning,
                                                                                                                       under
eligibilityfor credit, insurance, employment, government benefits, or housing, orfor any other purpose authorized
                                                                        service or data for any purpose  authorized  under  the
the FCRA. By accessing one ofour services, you agree not to use the
FCRA or in relation to taking an adverse action relating    to a consumer  application.



End of Document                                                     ~)i 3G]4 Thomson i2eulers. ~~o claim to original U.S. Govemi»ent ~'~ orks.
EXHIBIT C




EXHIBIT C
                                                                                                                                                                   ,_
                                                                                                                                                         .,~..          ~
2121 A~~~uu~ c~; thy-~;t:~x.s                                                                                                                                               do fI f"
                                                                                                                                                                                       ~   .wee
~U1tC ZCiri~
~.~5 fingc~ea, ~`alifoi:-~~f~ 90057                                                                                                                      t          ~       OJ 1 F'

                                      7p17 ~53Q   ooaa     3180 1299                                                                                         '''            MAIL.F_D FRQPJ~;~IP




                                                           MykaIai Kontilai
                                                           3565 Las Vcgas Blvd. South
                                                                                                                           ~~
                                                           # 337
                                                           Las Vegas, Nevada 89109


                                                   ~TIXI]~             841495~1~-1Td
                                                                      ~~TURN         TO    SEIdI3~R
                                                                      U~TAHL~        TO    BQRWARA
                                                                      UNABLE         Td    FO~tWARD
                                                                      3l~TUkN        TO    BEND~~
                                                   ~~~r~l~i~~~a~i~~si~~~~~~~0~~~~~i~~{na~~~n~~~n0~~i~~~~i~i~~~~~~11~~~i~




                                                                                                                    lid;ll~;;~~~~~~l~i~l~lai~ll~{I~~~~,(ll~~r~~(~~ll~ii((~~,~ ~►~-~
                                                                                                                                                                                  Vii:~-   Li,~~t.
                          „~i,~~~i~i~~~,~t,i,~,iail~i4"~ f,.~,li~<<IiEi~i~~illil~l                                                               -+~4   .~ -       w. ~.   r
                                                                                                                                                                               :;~~              ~~~
                                                                                                                                                                                                 ¢~y ~ ,nen
i~ori Brndy                                                                                                                                                                                       Y6m q~hp
                                                                                                                                                               ~           7               .nYN11/M~'.AlAMIB
2121 Avenu.,.,_ ---- _                            ',_
`. uitc28011                                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   ~. ~,~ ~~ ~ i ~          ~i
                                                                                                                                                                                        .
I,os Angel~~, ~;~~il'or.ri;:y~ )~Rfi?                                                 000a     0945 3381                          r ~           --         .~" ~~~~~ ~~~ F s ~ r,n z~F>
                                                                     715 0640



                                                                                                                   ~ ° ~~ *~                                       R~~~~~J~I
                                                        Yom,.
                                                                                                                                                                           AUG '~; ~~ 2016
                                                                                                                                                           Browne George Ros:

                                    ire                ~^
                                                       N~`~

                                      ~!                ~ .~.~
                                     '`.                    ~.-
                                                          1 "~
                                      t`.                t'~ -'N°'
                                      W                  ~"y +
                                          ~     ~         ~~
                                                             '
                                                 4r'~ f.:~.. ~ ^~


                                                t~~'~ ~Y
                                                  t]CG
                                                '
                                                41 `~° ~+ •~.,                           M3•k;~lai Ko til•
                                              ~ ~~;~~,,
                                                    ~” ~ ~                               566 Tam O t n.ter
                                              ~ ~- M~' ~~^                               Las Vegas, T vada 89109
                                                                ~                        -                                      1..
                                                   n;"r1 J
                                               ,~ ~y„ u.ai u~.~                                                                '1~~.,
                                               ~ ~~~ p
                                                     ,y~~                                                                 ~n    ~      -r~

                                                         ht                                                             (,             ~[



                                                 ~+~                 ~~                                                ,~,~~           ~~
                                                                                                                          `',,,~            ~
                                                                                                                                            ~
                                                                                                                               .~
                                                                                                                            ~ --~~f,
                                                                                                                                                                                                                 ~     ~ ,. ...
                                                                                                                                                                                                                     ~~P1~~~ nv~l~~_
 Lori B            ~~~f!#~~~1~91.~~9~1~~1~~~1_~~~Q~~I~~~~~tS5~~1(~34~i4~~~~ 1 ~1~~1~~.~~1               ~'

 21.21      5~~#~30—S~0g0ZfVi*6ZZ                                               I III
                                                              0~3Z50SL908~o :~~1'                                                                                                ..--
!-Suite                                                                                                              ..        ~~~~...~_   Y~il~alr<'r               ~       `i~~•r
                                                                                                                                                                                  -~..
                                 U ~ V I`Y ~ 4~ ~     ~~      ~ ~ ~ d 1f 1 I

                                                                                                                                                        ..           "".~~,
  Los A~                            ~~a~~s o.~ nt~ns.~~                                                                     ~""~
                                                                                                                           ,~-R"s..~                    ~~'-="ms's           ,~._---
                                                                                                       '3374
  ,"
     ....

                      ``                      _                                                                                             ... ~~~~                            ..~._
                                                                                                                                                                     ~~...
                                                                                                                          .,                                             r„


                                                                                                                                                                              ~-




                                                                                                ~°~°           `'~

                                                                               ~~`~ ~ ~~                                                                                               1~~f1`I"~I
                                                           ~``~.~~~ ,~~~                               tee-'

                                           ~             °~                            ~ ' ti _.t Grand                                                                                   ~,                                __..
                                      ~.,~~-                             ~ } ~'         t'roperty To~~~er Suites                                                                                    ~µ
                                  ~:~ %~ ~~"               ~ ~~                             145 E. Harmon Ave., Unit 10-814
              ~~      ~                           ~;~*~~.~~'~ '                             Las Vegas, Nevada. 89109

                   ~ ,~                    "L ~                                                                                                    _.._._                                      ~'

                                                                                                                                                  ~ ~~~~~        -                 i                                               ~
                                                                                                                                               ~ '- ,~

                                                                                                                                                   ~~                                      (~ ~r~ l/
                                                                                                                                                                                                   ~
                                                                                                                                              ~~            JU(. 2 7 2018                 ~                  ,
                                                                                                                                                 ~~                                    ~~~',             i
                                                                                                                                                                     ' ss LLP




                                                                                                                                                                                                                               ,~
                                                                                                                                                                  ~~~~t.s
                                                                                                                                         ,.;,fir        .'        ~
                                                                                                                                                                  Q
Lori l:rody                                                                                                                                                             "~~r,~..
                                                                                                                                                                      ~~~~.
                                                                                                                                                             ~°        ~ a:..~.~~
21.2J. _~:"c~.~ae of the Stars
~~rtc 28flt)                       ~,                                                                                                                   ~'~4 02 1 P           ~p
                                                                                                                                           1r.       ,, ~~ 403201 i~]7''~'
Los An~o;les, Cf~lif~rnia 90(107                                                                                                                   ''~'      hnPJl~~? 1 ~~~~v17_iP
                                   7015 X640 0~~0 X945 77d~1'               —~
                                                                             ~;,




                                                 Mykalai Kontilai
                                                 3722 Los Vegas Blvd,Sn»+~
                                                                                                         tl t ~ fi , i
                                                 IJnit_~cn^                     _ t ~ , „1~tti t~tYt~t t
                                                                     ~~t~~,~~~~~~i~f
                                                                   t ~~4~~be'LZ      I ~~ ~  ~~   Z  ~~~~G~~~6         '~~
                                                        Ef~~ll~tit~.,G


                                                                                      ~ ,~~      'LSS

                                                    ~gt16Z/ L~ O ~




                                                                                                                  ,~
                                                                                                                                    ~r        r,
                                                                                                                 i           n                 /- ~C

                                                                                                               \       ~~v`

                                                                                                                                                       ~ ~~,'


                                                                                                                                 `\ 4 ~ /~
EXHIBIT 2




EXHIBIT 2
EXHIBIT 3




EXHIBIT 3
EXHIBIT 4




EXHIBIT 4
EXHIBIT 1




EXHIBIT 1
 1                               DECLARATION OF LORI SAMBOL BRODY

 2               I, Lori Sambol Brody, declare and state as follows:

 3               1.     I am an attorney at law, duly admitted to practice before this Court and all courts of

 4   the State of California. I am an associate with Browne George Ross LLP, counsel of record for

 5   Plaintiff Mehrdad Taghdiri in this matter. I have firsthand, personal knowledge of the facts set

 6   forth below and if called as a witness could competently testify thereto.

 7               2.     This action was filed in the United States District Court for the Central District of

 8   California on June 12, 2018.

 9               3.     We have made numerous attempts to serve defendant Mykalai Kontilai with the

1 O initial California summons and complaint, which are described in more detail in the concurrently
11   filed declarations of Ace Legal and Bullet Legal Services.

12                                           Initial Attempts at Service

13               4.     I conducted a business records search for the other defendant in the case,

14   Collector's Coffee, Inc., through the Nevada Secretary of State website. Mr. Kontilai was listed as

15   an officer of Collector's Coffee, Inc., and his address was given as:

16               3565 Las Vegas Blvd. #337
                 Las Vegas, NV 89109
17
     A true and correct copy of the information from the Nevada Secretary of State website (last
18
     accessed October 3, 2018) is attached hereto as Exhibit A.
19
                 5.     Because I suspected that the address in paragraph 4 was a post office box, a
20
     Westlaw search was conducted, on my instruction and supervision, to determine other potential
21
     current addresses for Mr. Kontilai. We found the following potential current address:
22
                 566 Tam O Shanter
23               Las Vegas, NV 89109

24   This address was obtained from the Department of Motor Vehicles records as a mailing address

25   for the most recent registration for Mr. Kontilai's automobile. A true and correct copy of the

26   portion of the Westlaw printout showing that address is attached as Exhibit B. (Note also that

27   Secretary of State printout attached as Exhibit A states that two directors of Collector's Coffee -

28   Omar Liceaga and Adriana Sanchez- reside at the Tam O Shanter address.)


     Jl27238.1
 1               6.     On June 14, 2018, I instructed the process server, Ace Legal, to attempt to serve the

 2 complaint and summons on Mr. Kontilai at the two addresses identified above. Ace Legal
 3 informed me that the first address, as I had suspected, was a UPS Store and therefore Ace Legal
 4 could not serve the summons and complaint. The process server attempted to serve Mr. Kontilai

 5 at the Tam O Shanter address several times, but no one ever answered the door. However, Ace
 6 Legal informed me that the security guard at the gated community told him that Mr. Kontilai
 7 owned the unit.

 8               7.    After Ace Legal was unable to serve Mr. Kontilai at the Tam O Shanter address, I

 9 consulted a private investigator, Dave Vacca. On July 9, 2018, Mr. Vacca pointed me to two
1 O addresses where he believed Mr. Kontilai may reside:
11               MGM Grand Tower Suites
                 145 E. Harmon Avenue, Unit 10-814
12               Las Vegas, NV 89109

13               3722 Las Vegas Blvd. South, Unit 3502
                 Las Vegas, NV 89158
14
15               8.     On July 10, 2018, I asked Ace Legal to attempt to serve Mr. Kontilai at those two

16 addresses. They were unable to do so and they were unable to confirm that Mr. Kontilai even
17 lived at those addresses.
18                                                Service by Mail

19               9.     On July 11, 2018, we attempted to serve Mr. Kontilai with the summons and

20 complaint by mail, with returned receipt requested, as permitted by the California Code of Civil
21 Procedure. I caused envelopes to be sent to the following addresses, which consisted of all four
22 addresses discovered above where we believed that Mr. Kontilai may reside or accept service:
23               3565 Las Vegas Blvd. South, #337
                 Las Vegas, NV
24
                 566 Tam O Shanter
25               Las Vegas, NV 89109

26               MGM Grand Tower Suites
                 145 E. Harmon Avenue, Unit 10-814
27               Las Vegas, NV 89109

28

     1127238.1                                           -2-
 1               3722 Las Vegas Blvd. South, Unit 3502
                 Las Vegas, NV 89158
 2
                 10.    All of the envelopes were returned to us unopened with the return receipt card
 3
     unsigned in late July 2018 and early August 2018. Copies of the four envelopes are attached as
 4
     Exhibit C.
 5
                                                Additional Attempts
 6
                 11.    On August 7, 2018, Judge Dale S. Fischer for the United States District Court for
 7
     the Central District of California ordered this action to be transferred from the Central District of
 8
     California to the District of Nevada. On September 1, 2018, the District of Nevada issued a
 9
     summons for Mr. Kontilai.
10
                 12.    I consulted with another private investigator, Omar Rodriguez at Pivotal
11
     Investigations. Mr. Rodriguez concluded that the Tam O Shanter address was most likely the
12
     current address of Mr. Kontilai and his wife. He also informed me that an entity named
13
     Collector's Cafe, owned by Mr. Kontilai, was located at 400 S. 4th Street, Las Vegas, CA 89101.
14
                 13.    Therefore, on September 13, 2018, I requested a process server, Bullet Legal
15
     Services, to again attempt to serve Mr. Kontilai at the Tam O Shanter address. The process server
16
     informed me that he was told that Mr. Kontilai did not live at that address.
17
                 14.    On September 24, 2018, I requested that Bullet Legal Services attempt to serve Mr.
18
     Kontilai at the 400 S. 4th Street address for Collector's Cafe, and another address I had found in
19
     recent insurance documents for Collector's Coffee, 8020 Las Vegas Blvd. South, Las Vegas, NV
20
     89123. The process server informed me that Collector's Cafe was not at the first address and that
21
     Mr. Kontilai and Collector's Cafe had a mailbox at the second address.
22
                 Executed this 3d day of October 2018, at Los Angeles, California.
23
                 I declare under penalty of perjury under the laws o   e nited States of America that the
24
     foregoing is true and correct.
25
26
27
28

     1127238.1                                           -3-
EXHIBIT A




EXHIBIT A
10/3/2018                                                                            Entity Details -Secretary of State, N                                                            ~ Forms ~ Announcements ~ FAQ ~ Contact Us

                                    t~E'D                      E~RETR                                 F' TTE                                                                                                        Search nvsos.gov...                                   GO
                                      ~~        ~~


                                        SOS INFORMATION I ELECl10NS I BUSINESSES                                         LICENSING I INVESTOR INFORMATION ~ ONLINE SERVICES


                                                                                                                                                                             My Data Reports Commercial Recordings Licensing




                                                COLLECTOR'S COFFEE, INC.
               Q New Search                                                           Manage this Business                                 $Calculate List Fees 'I $Printer Friendly
                                                                                              __       _                                          _        _       _._
             Business Entity Information
                                  S~tus: ; Active                                                                       Fde Datie: 11/1/2007
            r~_._~._ ~       ~ ~.._       ~ _.~~~„___.~ _ ~ . ~ ~ ~..___ __.                                 ~ _,.__„_~.____m ~___.   _~                                                                                                      ~._~
                                    Type Domestic Corporation                                                 Entily Number. E07549320073
                          Qualifying Site: NV ~                                        ~~~                 ListofO~icers Due: 11/302018                                                                                                                               ~
                             Managed By:                                                                      F~cpiration Date:
                          NV Business ~:; NV20071411377                                             Business License Exp: 11/30/2018


             Additional Information
                                                 Central Index Key:


             Registered Agent Information
                                     Name:'ROBERT K.SPARKS                                                                        Address 1: 7424 W SAHARAAVE
              Address 2: ~                                                                                                                                  Cily: LAS VEGAS
            ~~
            1     State: 3 NV                                                                                                         Zip Code: 89117
                                    Phone:                                                                                                                   Fax:

                         Mailing Address 1: ~                                                               Mailing Address 2:
            ;~                                 ~~
            3                     Mailing pity                                                                     Mailing State• NV
              . , ....._ . _ ~ .._..... ___........ _ _ .~~_.....   _...... _.....      __    _.~_ ... _     _...._.. ~...   __ _.._... _ ...___._ __ ~_                                                                                  _ ~..__ _~.. _ _   _ _ _ ~_..
            3
                          Mailing Zip Code•.
                              AgentType: I Noncommercial Registered Agent ~~~
             View all business entities under this registered agent



                                                                                                               Capital Amount $650,000.00
                                                                                                             ..........................................................................................................................
                                                                                                             Par Share Value: $0.01
                                                                                                             Par Share Value: $0.01


                         Officers                                                                                                                                                                                        Include Inactive Officers




 https://wwvv.nvsos.g ov/sasentitysearch/CorpDetails.asp~C?I~rnq =~81y Hwjk7q 46tp8WyZaXOg %2534%2534&nt7=0                                                                                                                                                                7~2
President- MYKALAI KONTILAI
 .........       _ _ . ......._. _.......            __.......                _.. ._. 1                                                         _......_ _.
           Address 1: 3565 LAS VEGAS BLVD SOUTH #337                     Address 2:
             City: LAS VEGAS                                                   State: NV
        Zip Code: 89109                                                    Country:
                                                                                    _._._....___.....~.
           Status: Active                                                    Email:~

Secretary - MYKALAI KONTILAI
       Address 1: 3565 LAS VEGAS BLVD SOUTH 337                          Address 2:
             City: LAS VEGAS                                                   Statie: ; NV
                    __       _~ ~ _,__~._~~ _~_.._ ~~._                     __,~~ ~.
        Zip Code: 89109                                                    Country:
           Sys A~cUve                                                          Ema~: ;




Director- MYKALAI KONTILAI




Director-OMAR LICEAGA
     Address 1 { 566 TAM O SHANTER                              ~        Address 2

               City: LAS VEGAS                                                 State: NV
          ____           __    __                _ _~                        ____ ____ -r-
         Z~p Code:   89109                                                  Counhy:
                     Active...
            Status:                                                             Emaa ~
                                                                                  __ ~— _.            ~._.__~. _   ~ ...__.____._.   _.._____ .............~




      ActionsWmendments
 :lick here to view 18 actionslamendments associated with this company




                              SOS Information ~ Elections ~ Businesses ~ Lkensing ~ Investor Information ~ Online Servkes ~ Contact Us ~ Sitemap

                                                                                               101 N Carson Street Suite 3 Carson City, NV 89701 ~ (775)684-5708
                                                                          O 2018 All Rights Reserved. Tears of Use ~ Privacy Policy and Disclairrer ~ About This Site
EXHIBIT B




EXHIBIT B
Motor Vehicle: KONTILAI, MYKALAI




                                   Motor Vehicle Record

Source Information
 Coverage Begin Date:                        01/01/2000

Information C urrent Through:                06/05/2018

Database Last Updated:                       06/22/2018

Update Frequency:                            2XMONTHLY

Current Date:                                07/02/2018

Source:                                      DEPT. OF MOTOR VEHICLES

Vehicle Information
VIN:                                  1 LNHM83W34Y684308

Vehicle Type:                         PASSENGER CAR

Model Year:                           2004

Make:                                 LINCOLN

Body Style:                           SEDAN 4b 6P

Model/Series:                         TOWN CAR ULTIMATE

Registration Information
Registration Renewal Date:                   03/08/2018

Expiration Date:                             03/05/2019

Registrant(s) Since:                         04/13/2013

Name:                                        KONTILAI, MYKALAI

Interest:                                    REGISTRANT

Mailing Address:                             566 TAM O SHANTER
                                             LAS VEGAS, NV 89109-1494


County:                                      CLARK

Title Information:
Original Title Date:                         03/01/2013

Title Number:                                NV005984377 4

Name:                                        KONTILAI, MYKALAI
Motor Vehicle: KON Tl LAI, MYKALAI



Interest:                                  OWNER

Title Transaction Date:                    03/01/2013

Mailing Address:                           3565 LAS VEGAS BLVD S 337
                                           LAS VEGAS, NV 89109-8919


County:                                    CLARK

Historical OMV Record 1
Registration Renewal Date:                 03/01/2017

Expiration Date:                           03/05/2018

Name:                                      KONTILAI, MYKALAI

Interest:                                  REGISTRANT

Mailing Address:                           566 TAM O SHANTER
                                           LAS VEGAS, NV 89109-1494


County:                                    CLARK

Historical OMV Record 2
Registration Renewal Date:                 03/02/2016

Expiration Date:                           03/05/2017

Issuing State:                             NV

Previous Plate State:                      NV

Name:                                      KONTILAI, MYKALAI

Interest:                                  REGISTRANT

Mailing Address:                           3565 LAS VEGAS BLVD S
                                           LAS VEGAS, NV 89109-8919


County:                                    CLARK

Historical OMV Record 3
Registration Renewal Date:                 03/16/2015

Expiration Date:                           03/05/2016

Issuing State:                             NV

Previous Plate State:                      NV

Name:                                      KONTILAI, MYKALAI

                                     " i
Motor Vehicle: KONTiLAI, MYKALAI




Interest:                          REGISTRANT

Mailing Address:                   3565 LAS VEGAS BLVD S
                                   LAS VEGAS, NV 89109-8919



County:                            CLARK

Historical DMV Record 4
 Registration Renewal Date:        03/05/2014

Expiration Date:                   03/05/2015

Issuing State:                     NV

Previous Plate State:              NV

Name:                              KONTILAI, MYKALAI

Interest:                          REGISTRANT

 Mailing Address:                  3565 LAS VEGAS BLVD S
                                   LAS VEGAS,NV 89109-8919



County:                            CLARK

Historical DMV Record 5
 Registration Renewal Date:        08/17/2013

 Expiration Date:                  02/02/2014

 Issuing State:                    ITV

 Previous Plate State:             I~1V

 Name:                             KONTILAI, MYKALAI

 Interest:                         REGISTRANT

 Mailing Address:                  3565 LAS VEGAS BLVD S
                                   LAS VEGAS,NV 89109-8919



 County:                           CLARK

Historical DMV Record 6
 Registration Renewal Date:        06/06/2012

 Expiration Date:                  06/28/2013

 Issuing State:                    NV
Motor Vehicle: KON7ILAI, MYKALAf



Previous Plate State:              NV

Name:                              BYRON D.FORD

Interest:                          REGISTRANT

Mailing Address:                   2091 COTTON VALLEY ST
                                   HENDERSON,NV 89052-7141



County:                            CLARK

Historical DMV Record 7
 Registration Renewal Date:        05/31/2011

 Expiration Date:                  06/28/2012

 Issuing State:                    NV

 Previous Plate State:             NV

 Name:                             BYRON D. FORD

 Interest:                         REGISTRANT

 Mailing Address:                  209] COTTON VALLEY ST
                                   HENDERSON,NV 89052-7141



 County:                           CLARK

Historical DMV Record 8
 Registration Renewal Date:        06/02/2010

 Expiration Date:                  06/28/2011

 Issuing State:                    NV

 Previous Plate State:             NV

 Name:                             BYRON D. FORD

 Interest:                         REGISTRANT

  Mailing Address:                 2091 COTTON VALLEY ST
                                   HENDERSON,NV 89052-7141



  County:                           CLARK

 Historical DMV Record 9
  Registration Renewal Date:        06/02/2009

  Expiration Date:                  06/28/2010
Motor Vehicle: KONTILAI, MYKALAI




Issuing State:                             NV


Previous Plate State:                      NV

Name:                                      BYRON D. FORD

Interest:                                  REGISTRANT

Mailing Address:                           2091 COTTON VALLEY ST
                                           HENDERSON,NV 89052-7141


 County:                                   CLARK

Historical DMV Record 10
 Registration Renewal Date:                06/06/2008

 Expiration Date:                          06/28/2009

 Issuing State:                            NV

 Previous Plate State:                     IVV

 Name:                                     BYRON D. FORD

 Interest:                                 REGISTRANT

 Mailing Address:                          2091 COTTON VALLEY ST
                                           HENDERSON,NV 89052-7141


 County:                                   CLARK

 Historical DMV Record 11
  Registration Renewal Date:               05/25/2007

 Expiration Date:                          06/28/2008

 Issuing State:                            NV

 Previous Plate State:                     1~V

  Name:                                     BYRON D. FORD

  Interest:                                 REGISTRANT

  Mailing Address:                          2091 COTTON VALLEY ST
                                            HENDERSON, NV 89052-7141


  County:                                   CLARK

 Historical DMV Record 12

                                                  ~     _
            ._    4                r   ~
Motor Vehicle: KONTILAI, MYKALAI



Registration Renewal Date:         06/20/2006

Expiration Date:
                                   06/28/2007

Issuing State:                     ITV

Name:
                                   BYRON D. FORD

Interest:
                                   REGISTRANT

 Mailing Address:
                                   44 DESERT HIGHLANDS DR
                                   HENDERSON,NV 89052-6521



 County:
                                   CLARK

Historical DMV Record 13
 Registration Renewal Date:
                                   06/24/2005

 Expiration Date:                  06/28/2006

 Issuing State:
                                   NV

 Name:
                                   BYRON D. FORD

 Interest:
                                    REGISTRANT

                                   44 DESERT HIGHLANDS DR
 Mailing Address:
                                   HENDERSON,NV 89052-6521



 County:
                                    CLARK

 Historical DMV Record 14
                                    07/22/2004
  Title Transfer Date:

  Name:
                                    FORD MOTOR CREDIT

  Interest:
                                    LIEN HOLDER

  Mailing Address:
                                    PO BOX 105704
                                    ]05704
                                    ATLANTA, GA 30348-5704



  County:
                                    FULTON

  Title Transfer Date:
                                    07/22/2004

  Name:
                                    BYRON D. FORD

  Interest:
                                     OWNER

  Mailing Address:
                                     44 DESERT HIGHLANDS DR


                    L
Motor Vehicle: KONTILAI, MYKALAI



                                                                HENDERSON,NV 89052-6521



County:                                                         CLARK


                                                                                                                      constitute
Thomson Reuters Legal is not a consumer reporting agency and none ofits services or the data contained therein
                    '  as such term is defined in the Federal Fair Credit Reporting  Act (FCRA),  15 U.S. C. sec. 1681 et seq.
a `consumer report
                                                                                                  establishing  a consumer's
The data provided to you may not be used as afactor in consumer debt collection decisioning,
                                                                                                                       under
eligibilityfor credit, insurance, employment, government benefits, or housing, orfor any other purpose authorized
                                                                        service or data for any purpose  authorized  under  the
the FCRA. By accessing one ofour services, you agree not to use the
FCRA or in relation to taking an adverse action relating    to a consumer  application.



End of Document                                                     ~)i 3G]4 Thomson i2eulers. ~~o claim to original U.S. Govemi»ent ~'~ orks.
EXHIBIT C




EXHIBIT C
                                                                                                                                                                   ,_
                                                                                                                                                         .,~..          ~
2121 A~~~uu~ c~; thy-~;t:~x.s                                                                                                                                               do fI f"
                                                                                                                                                                                       ~   .wee
~U1tC ZCiri~
~.~5 fingc~ea, ~`alifoi:-~~f~ 90057                                                                                                                      t          ~       OJ 1 F'

                                      7p17 ~53Q   ooaa     3180 1299                                                                                         '''            MAIL.F_D FRQPJ~;~IP




                                                           MykaIai Kontilai
                                                           3565 Las Vcgas Blvd. South
                                                                                                                           ~~
                                                           # 337
                                                           Las Vegas, Nevada 89109


                                                   ~TIXI]~             841495~1~-1Td
                                                                      ~~TURN         TO    SEIdI3~R
                                                                      U~TAHL~        TO    BQRWARA
                                                                      UNABLE         Td    FO~tWARD
                                                                      3l~TUkN        TO    BEND~~
                                                   ~~~r~l~i~~~a~i~~si~~~~~~~0~~~~~i~~{na~~~n~~~n0~~i~~~~i~i~~~~~~11~~~i~




                                                                                                                    lid;ll~;;~~~~~~l~i~l~lai~ll~{I~~~~,(ll~~r~~(~~ll~ii((~~,~ ~►~-~
                                                                                                                                                                                  Vii:~-   Li,~~t.
                          „~i,~~~i~i~~~,~t,i,~,iail~i4"~ f,.~,li~<<IiEi~i~~illil~l                                                               -+~4   .~ -       w. ~.   r
                                                                                                                                                                               :;~~              ~~~
                                                                                                                                                                                                 ¢~y ~ ,nen
i~ori Brndy                                                                                                                                                                                       Y6m q~hp
                                                                                                                                                               ~           7               .nYN11/M~'.AlAMIB
2121 Avenu.,.,_ ---- _                            ',_
`. uitc28011                                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   ~. ~,~ ~~ ~ i ~          ~i
                                                                                                                                                                                        .
I,os Angel~~, ~;~~il'or.ri;:y~ )~Rfi?                                                 000a     0945 3381                          r ~           --         .~" ~~~~~ ~~~ F s ~ r,n z~F>
                                                                     715 0640



                                                                                                                   ~ ° ~~ *~                                       R~~~~~J~I
                                                        Yom,.
                                                                                                                                                                           AUG '~; ~~ 2016
                                                                                                                                                           Browne George Ros:

                                    ire                ~^
                                                       N~`~

                                      ~!                ~ .~.~
                                     '`.                    ~.-
                                                          1 "~
                                      t`.                t'~ -'N°'
                                      W                  ~"y +
                                          ~     ~         ~~
                                                             '
                                                 4r'~ f.:~.. ~ ^~


                                                t~~'~ ~Y
                                                  t]CG
                                                '
                                                41 `~° ~+ •~.,                           M3•k;~lai Ko til•
                                              ~ ~~;~~,,
                                                    ~” ~ ~                               566 Tam O t n.ter
                                              ~ ~- M~' ~~^                               Las Vegas, T vada 89109
                                                                ~                        -                                      1..
                                                   n;"r1 J
                                               ,~ ~y„ u.ai u~.~                                                                '1~~.,
                                               ~ ~~~ p
                                                     ,y~~                                                                 ~n    ~      -r~

                                                         ht                                                             (,             ~[



                                                 ~+~                 ~~                                                ,~,~~           ~~
                                                                                                                          `',,,~            ~
                                                                                                                                            ~
                                                                                                                               .~
                                                                                                                            ~ --~~f,
                                                                                                                                                                                                                 ~     ~ ,. ...
                                                                                                                                                                                                                     ~~P1~~~ nv~l~~_
 Lori B            ~~~f!#~~~1~91.~~9~1~~1~~~1_~~~Q~~I~~~~~tS5~~1(~34~i4~~~~ 1 ~1~~1~~.~~1               ~'

 21.21      5~~#~30—S~0g0ZfVi*6ZZ                                               I III
                                                              0~3Z50SL908~o :~~1'                                                                                                ..--
!-Suite                                                                                                              ..        ~~~~...~_   Y~il~alr<'r               ~       `i~~•r
                                                                                                                                                                                  -~..
                                 U ~ V I`Y ~ 4~ ~     ~~      ~ ~ ~ d 1f 1 I

                                                                                                                                                        ..           "".~~,
  Los A~                            ~~a~~s o.~ nt~ns.~~                                                                     ~""~
                                                                                                                           ,~-R"s..~                    ~~'-="ms's           ,~._---
                                                                                                       '3374
  ,"
     ....

                      ``                      _                                                                                             ... ~~~~                            ..~._
                                                                                                                                                                     ~~...
                                                                                                                          .,                                             r„


                                                                                                                                                                              ~-




                                                                                                ~°~°           `'~

                                                                               ~~`~ ~ ~~                                                                                               1~~f1`I"~I
                                                           ~``~.~~~ ,~~~                               tee-'

                                           ~             °~                            ~ ' ti _.t Grand                                                                                   ~,                                __..
                                      ~.,~~-                             ~ } ~'         t'roperty To~~~er Suites                                                                                    ~µ
                                  ~:~ %~ ~~"               ~ ~~                             145 E. Harmon Ave., Unit 10-814
              ~~      ~                           ~;~*~~.~~'~ '                             Las Vegas, Nevada. 89109

                   ~ ,~                    "L ~                                                                                                    _.._._                                      ~'

                                                                                                                                                  ~ ~~~~~        -                 i                                               ~
                                                                                                                                               ~ '- ,~

                                                                                                                                                   ~~                                      (~ ~r~ l/
                                                                                                                                                                                                   ~
                                                                                                                                              ~~            JU(. 2 7 2018                 ~                  ,
                                                                                                                                                 ~~                                    ~~~',             i
                                                                                                                                                                     ' ss LLP




                                                                                                                                                                                                                               ,~
                                                                                                                                                                  ~~~~t.s
                                                                                                                                         ,.;,fir        .'        ~
                                                                                                                                                                  Q
Lori l:rody                                                                                                                                                             "~~r,~..
                                                                                                                                                                      ~~~~.
                                                                                                                                                             ~°        ~ a:..~.~~
21.2J. _~:"c~.~ae of the Stars
~~rtc 28flt)                       ~,                                                                                                                   ~'~4 02 1 P           ~p
                                                                                                                                           1r.       ,, ~~ 403201 i~]7''~'
Los An~o;les, Cf~lif~rnia 90(107                                                                                                                   ''~'      hnPJl~~? 1 ~~~~v17_iP
                                   7015 X640 0~~0 X945 77d~1'               —~
                                                                             ~;,




                                                 Mykalai Kontilai
                                                 3722 Los Vegas Blvd,Sn»+~
                                                                                                         tl t ~ fi , i
                                                 IJnit_~cn^                     _ t ~ , „1~tti t~tYt~t t
                                                                     ~~t~~,~~~~~~i~f
                                                                   t ~~4~~be'LZ      I ~~ ~  ~~   Z  ~~~~G~~~6         '~~
                                                        Ef~~ll~tit~.,G


                                                                                      ~ ,~~      'LSS

                                                    ~gt16Z/ L~ O ~




                                                                                                                  ,~
                                                                                                                                    ~r        r,
                                                                                                                 i           n                 /- ~C

                                                                                                               \       ~~v`

                                                                                                                                                       ~ ~~,'


                                                                                                                                 `\ 4 ~ /~
EXHIBIT 2




EXHIBIT 2
EXHIBIT 3




EXHIBIT 3
EXHIBIT 4




EXHIBIT 4
